ACCEPTED
                                                                                                                                          05-15-01499-CV
                                                                                                                               FIFTH COURT OF APPEALS
Appellate Docket Number: 05-15-01499-CV                                                                                                   DALLAS, TEXAS
                                                                                                                                   12/15/2015 11:35:13 AM
                                                                                                                                               LISA MATZ
Appellate Case Style:         David Schum                                                                                                          CLERK

                        Vs.
                              Munck Wilson Mandala. LLP

Companion Case No.:
                                                                                                                    FILED IN
                                                                                                             5th COURT OF APPEALS
                                                                                                                 DALLAS, TEXAS
                                                                                                            12/15/2015 11:35:13 AM
Amended/corrected statement:                         DOCKETING STATEMENT (Civil)                                   LISA MATZ
                                                                                                                     Clerk
                                              Appellate Court:5th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                               II. Appellant Attorney(s)
    Person        Organization (choose one)                                        Lead Attorney
                                                                           First Name:
First Name:       David                                                    Middle Name:
Middle Name: Alan                                                          Last Name:
Last Name:        Schum                                                    Suffix:
Suffix:                                                                    Law Firm Name:

Pro Se:                                                                    Address 1:
Address 1:        4149 Lovers Lane                                         Address 2:
Address 2:        Apartment C                                              City:
City:             Dallas                                                   State:     Texas                        Zip+4:
State:    Texas                      Zip+4 75225                           Telephone:                                   ext.
Telephone:        469-513-2177                ext.                         Fax:
Fax:      none                                                             Email:
Email:    watchradio@aol.com                                               SBN:

III. Appellee                                                              IV. Appellee Attorney(s)
    Person        Organization (choose one)                                        Lead Attorney
Organization Name: Munck Wilson Mandala, LLP                               First Name:        Jeffrey
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:         Carona
Last Name:                                                                 Suffix:
Suffix:                                                                    Law Firm Name: Munck Wilson Mandala, LLP
Pro Se:                                                                    Address 1:         12770 Coit Road
                                                                           Address 2:         Suite 600
                                                                           City:              Dallas
                                                                           State:     Texas                        Zip+4:   75251
                                                                           Telephone:         972-628-3679              ext.
                                                                           Fax:       972-628-3616
                                                                           Email:     jcarona@munckwilson.com
                                                                           SBN:
                                                                Page 1 of 9
III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Mark
First Name:                                          Middle Name: S.
Middle Name:                                         Last Name:         Senter
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Munck Wilson Mandala, LLP
Pro Se:                                              Address 1:         12770 Coit Road
                                                     Address 2:         Suite 600
                                                     City:              Dallas
                                                     State:     Texas                     Zip+4:   75251
                                                     Telephone:         972-628-3679           ext.
                                                     Fax:       972-628-3616
                                                     Email:     msenter@munckwilson.com
                                                     SBN:

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
                                                     First Name:        Elizabeth
First Name:                                          Middle Name:
Middle Name:                                         Last Name:         Bell
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Munck Wilson Mandala, LLP
Pro Se:                                              Address 1:         12770 Coit Road
                                                     Address 2:         Suite 600
                                                     City:              Dallas
                                                     State:     Texas                     Zip+4:   75251
                                                     Telephone:         972-628-3679           ext.
                                                     Fax:       972-628-3616
                                                     Email:     ebell@munckwilson.com
                                                     SBN:




                                            Page 2 of 9
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Contract

Date order or judgment signed: September 10, 2015                        Type of judgment: Summary Judgment
Date notice of appeal filed in trial court: December 8, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:             Yes          No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?            Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed: October 2, 2015
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed: December 8, 2015

Contest filed in trial court:          Yes        No               If yes, date filed: December 9, 2015

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 3 of 9
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?         Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     193rd Judicial District                                    Clerk's Record:
County: Dallas                                                        Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): DC-14-13841                    Was clerk's record requested?        Yes         No
                                                                      If yes, date requested: December 11, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       Carl                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                     Yes       No    Indigent
Last Name:        Ginsberg
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 Commerce Street
Address 2 :        Box 822
City:              Dallas
State:    Texas                       Zip + 4: 7202
Telephone:      214-653-6998            ext.
Fax:      N/A
Email: rgguy@dallascounty.org



Reporter's or Recorder's Record:

Is there a reporter's record?             Yes    No
Was reporter's record requested?          Yes    No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 4 of 9
   Court Reporter                              Court Recorder
   Official                                    Substitute



First Name:       Stephanie
Middle Name:
Last Name:        Moses
Suffix:
Address 1:        600 Commerce Street
Address 2:        Box 822
City:             Dallas
State:    Texas                        Zip + 4: 75202
Telephone:      214-653-7178            ext.
Fax:      N/A
Email: smoses@dallascourts.org

X. Supersedeas Bond
Supersedeas bond filed:         Yes     No       If yes, date filed:

Will file:      Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?         Yes        No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                            Yes        No

If no, please specify:Appellant cannot afford fee
Has the case been through an ADR procedure?              Yes           No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?             Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Contract
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Summary judgment was granted awarding attorney fees that were disputed and not properly documented - trial attorney fees were awarded without
documentation of work done. Standard for review - de novo.

How was the case disposed of?         Summary Judgment
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Underlying fees plus attorney fees in the
                                                                                            amount of $22,953.89.
If money judgment, what was the amount? Actual damages: $8,453.89
Punitive (or similar) damages:

                                                                       Page 5 of 9
Attorney's fees (trial):    $6,500.00
Attorney's fees (appellate):   $8,000.00
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1      2      3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                     Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                              Page 6 of 9
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
Summary judgment was granted awarding attorney fees that were disputed and not properly documented - trial attorney fees were awarded
without documentation of work done. Standard for review - de novo.




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            December 15, 2015



Printed Name: David A. Schum                                                              State Bar No.:



Electronic Signature: /s/ David A. Schum
    (Optional)




                                                               Page 7 of 9
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 15, 2015 .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ David A. Schum
                                                                                (Optional)

                                                                         State Bar No.:
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 15, 2015
Manner Served: Email

First Name:       Jeffrey

Middle Name:
Last Name:        Carona
Suffix:
Law Firm Name: Munck Wilson Mandala, LLP
Address 1:        12770 Coit Road
Address 2:        Suite 600

City:             Dallas
State     Texas                       Zip+4:   75251
 Telephone:       972-628-3679       ext.
Fax:      972-628-3616

Email:    jcarona@munckwilson.com

If Attorney, Representing Party's Name: Munck Wilson Mandala, LLP
Please enter the following for each person served:




                                                               Page 8 of 9
Date Served:      December 15, 2015
Manner Served: Email

First Name:       Mark

Middle Name: S.
Last Name:        Senter
Suffix:
Law Firm Name: Munck Wilson Mandala, LLP
Address 1:        12770 Coit Road
Address 2:        Suite 600

City:             Dallas
State     Texas                       Zip+4:   75251
Telephone:        972-628-3679      ext.
Fax:      972-628-3616

Email:    msenter@munckwilson.com

If Attorney, Representing Party's Name: Munck Wilson Mandala, LLP
Please enter the following for each person served:

Date Served:      December 15, 2015
Manner Served: Email

First Name:       Elizabeth

Middle Name:
Last Name:        Bell
Suffix:
Law Firm Name: Munck Wilson Mandala, LLP
Address 1:        12770 Coit Road
Address 2:        Suite 600

City:             Dallas
State     Texas                       Zip+4:   75251
Telephone:        972-628-3679      ext.
Fax:      972-628-3616

Email:    ebell@munckwilson.com

If Attorney, Representing Party's Name:




                                                        Page 9 of 9